DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1; the apparatus of claim 20.
A search of then prior art did not show the claimed invention. The closest prior art as exemplified by Kim (US 2018/0090705) teaches an OLED containing an emitting material layer including first and second layers; a first electrode on a side of the emitting material layer; and a second electrode on the other side of the light emitting material layer and facing the first electrode, wherein the first layer includes a first compound, and the second layer includes a second compound, wherein the first compound has a difference, between a singlet energy and a triplet energy, less than 0.3 eV, and wherein the singlet energy of the first compound is greater than a singlet energy of the second compound (abstract). 
The singlet energy S1(D1) of the delayed fluorescent material is greater than the singlet energy S1(D2) of the fluorescent material (i.e., S1(D1)>S1(D2) (paragraph 79).

A singlet energy S1(H1) of the first host is greater than the singlet energy S1(D1) of the delayed fluorescent material (i.e., a first dopant), and a triplet energy T1(H1) of the first host is greater than the triplet energy T1(D1) of the delayed fluorescent material (i.e., S1(H1)>S1(D1), and T1(H1)>T1(D1)). Further, A singlet energy S1(H2) of the second host is greater than the singlet energy S1(D2) of the fluorescent material (i.e., a second dopant) (i.e., S1(H2)>S1(D2)) (paragraph 89).
The organic light emitting diode D of this embodiment, since the emitting material layer 330 includes the first emitting material layer 332 including the delayed fluorescent material and the second emitting material layer 334 including the fluorescent material and the singlet energy S1(D1) of the delayed fluorescent material is greater than the singlet energy S1(D2) of the fluorescent material (paragraph 92).
The delayed fluorescent material preferably has an energy difference .DELTA.E.sub.ST, between the triplet energy and the singlet energy, less than 0.3 eV (paragraph 67).
Kim teaches:
S1(D1)>S1(D2)
S1(H1)>S1(D1)
T1(H1)>T1(D1)
S1(H2)>S1(D2)
The between the triplet energy and the singlet energy, less than 0.3 eV
S1(H2)>S1(D2)
The above shows applicants’ 
S1(H1)>S1(D1)
S1(D1)>S1(D2)
T1(H1)>T1(D1)
Kim while teaching some of equations 1-7 fails to teaches S1(D1) - S1(D2) ≤ 0.2 eV. Kim also places the H, H2, D1, D2 in two emission layers and fails to show all of equations 1-7 encompassed in a single fluorescent emission layer as required by independent claim 1.
Kim fails to teach, suggest or offer guidance that would render it obvious to modify the OLED layering structure and S1(D1) - S1(D2) ≤ 0.2 eV to arrive at the limitations of independent claim 1.
Claims 1-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786